Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowable for a capo for use with a stringed musical instrument having a neck including a fretboard and a plurality of strings extending parallel to one another above the fretboard, the capo comprising: 
a substantially U-shaped yoke having a yoke body with a center section, a first yoke branch extending outwardly on a first side of the center section and a second yoke branch extending outwardly on a second side of the center section, the first yoke branch having a retaining shaft thereon, 
the center section having a central through bore formed therein and defining a first axis, the central through bore having a non-circular cross section including a plurality of lobes, the center section also having a hollow passage formed therethrough in a direction which is perpendicular to the first axis, the passage having a substantially rectangular cross-sectional shape; 
a clamping bar comprising a first end operatively connected to the first yoke branch and a free end opposite the first end, the free end being selectively attachable to the second yoke branch, the clamping bar being selectively pivotally movable around the retaining shaft; 
a resilient string-contacting member attached to a main body of the clamping bar for selectively pressing against said strings during use; 
a saddle member comprising a central stem extending through the central through bore of the yoke, and a seat attached to the central stem, the central stem configured to slidably fit into the yoke's central bore and having a non-circular cross-sectional shape including a plurality of lobes, wherein each of the lobes has a distal end with male thread portions formed thereon; and 
a cylindrical adjustment nut for selectively tightening or loosening the saddle member in relation to the yoke, the adjustment nut disposed in the rectangular passage and surrounding the central stem of the saddle member, the adjustment nut having a hollow central bore with female threads formed therein.
For this case the closest related disclosure in the parent application that is now patent 10,810,975 of which the current application is a continuation.  Also, the next closest prior art is the inventor’s earlier patent, Paige (U. S. Patent 7,973,227) and the further items cited in the applicant’s IDS.  The current claim 3 distinguishes over all the independent claims of ‘975 by the citation of distinguishing subject matter and over ‘227 for the variant yoke structure where the adjustment nut is provide within the cavity of the yoke and the shaft for the saddle for the neck has a non-circular shape that keeps the neck saddle aligned with the neck when the adjustment nut is turned, items shown clearly in figures 12-14. Claim 1 is considered non-obvious with respect to the closest related prior art. 
Claim 2 are allowable for dependence on the allowable independent claim and for the citation of further distinguishing subject matter. 
Claim 3 is allowable for a capo for use with a stringed musical instrument having a neck including a fretboard and a plurality of strings extending parallel to one another above said fretboard, said capo comprising: 
a substantially U-shaped yoke, said yoke comprising: a yoke body having a center section with a central through bore formed substantially centrally therethrough and defining a first axis, said central through bore having a non-circular cross section including a plurality of lobes, said yoke body having a first branch extending outwardly on one side of said center section, and a second branch extending outwardly on the other side of said center section, 
said center section further having a passage formed therethrough in a direction substantially perpendicular to said first axis, said passage having a substantially rectangular cross-sectional shape;
said first branch terminating at a first branch end having a hollow bore formed therein for receiving a fastener and having a bar-receiving slot formed therein which intersects said hollow bore, 
said second branch terminating at a free branch end having a machined notch formed therein configured to temporarily receive one end of a clamping bar;
a saddle member comprising 
a central stem having a proximal end and a distal end, the central stem having a non-circular cross-section with a plurality of lobes, the lobes having distal ends with male thread portions formed thereon, and 
a seat portion attached to the proximal end of said stem for placement contacting a portion of said neck opposite said fretboard, wherein the central stem is fixedly attached to a central part of the seat portion;
a cylindrical nut disposed in the passage of the yoke body, the nut having a textured outer surface, surrounding a portion of the central stem of the saddle member and provided for selectively adjusting a position of the saddle member relative to the yoke, 
a clamping bar having a first bar end and a second bar end, 
said first end of said clamping bar ending in a tip portion with a plate shape having rounded corners and configured to fit in the bar-receiving slot of the first branch, the tip portion of the clamping bar being pivotally attached to said first branch end;
a fastener which fits into the hollow bore of the first branch and having a shaft portion which is inserted through the longitudinal slot of the tip portion at the first end of the clamping bar, whereby the clamping bar is selectively pivotally movable around the shaft portion of the fastener; and 
a string-contacting member formed of flexibly resilient material and attached to a main body portion of the clamping bar between the two ends thereof.
The references and rationale applied to claim 1 also apply to claim 3. The current claim 3 distinguishes over all the independent claims of ‘975 by the citation of distinguishing subject matter and over ‘227 for the variant yoke structure where the adjustment nut is provide within the cavity of the yoke and the shaft for the saddle for the neck has a non-circular shape that keeps the neck saddle aligned with the neck when the adjustment nut is turned, items shown clearly in figures 12-14. Claim 3 is considered non-obvious with respect to the closest related prior art.
Claim 4 are allowable for dependence on the allowable independent claim and for the citation of further distinguishing subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT W HORN whose telephone number is (571)272-8591.  The examiner can normally be reached on 7:30-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT W HORN/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        June 11, 2021